DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “An analysis system comprising: an ionizer configured to ionize sample gas so as to have a first polarity; a detection circuit configured to detect at least a part of ions of the sample gas;  5a housing accommodating the ionizer and the detection circuit; and a voltage generation circuit configured to apply a voltage having the first polarity to the housing to generate an electric field inside the housing between the ionizer and the detection circuit, the electric field having a first component in a first direction perpendicular to a second direction parallel to a flow direction of the sample gas and a second component in 10a third direction perpendicular to the first direction and the second direction”.  Specifically, claim 1 is directed to the broad genus of an analysis system.  However, the specification is directed narrowly towards the species of a field asymmetric ion mobility spectrometer.  MPEP 2163.03 recites “a question as to whether a specification provides adequate written description may arise in context of an original claim.  An original claim may lack 
Claim 1 further lacks written description for “a detection circuit configured to detect at least part of the ions of the sample gas”.  Specifically, figure 4 for instance shows the detection circuit 161.  The circuit does not detect the ions, rather the detection electrode detects the ions ([0063])
Claim 10 is substantially commensurate in scope and thus rejected for the same reasons as above.
Dependent claims 2-9 lack written description by virtue of their dependencies on rejected claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for requiring “a voltage generation circuit configured to apply…a second component in a third direction perpendicular to the first direction and the second direction” because it is unclear what the circuit applies the voltage to.
Claim 10 recites commensurate limitations and is indefinite for the same reasons above.
Claims 2-9 are vague and indefinite by virtue of their dependencies on an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1, 3-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US pgPub 2003/0132380)
Regarding claim 1, Miller et al.  teaches an analysis system (figure 1) comprising: 
an ionizer (18) configured to ionize sample gas (12) so as to have a first polarity (ions 38 in figure 2, either positive or negative)
a detection circuit (30) configured to detect at least a part of ions of the sample gas ([0047]);  5
a housing (see figure 1) accommodating the ionizer (18) and the detection circuit (35); and 
a voltage generation circuit (28 in figures 1 and 4) configured to apply a voltage having the first polarity to the housing (fig. 4, voltage applied to 56a/56b of housing [0056] confines the ions paths to the center.  In order for the paths to be confined to the center, the polarity of the field must inherently be the same as the ions.  That is, if it were the opposite polarity, the ions would be attached to the spacers instead of confined to the center) to generate an electric field inside the housing (0051) between the ionizer and the detection circuit (since ions are confined to the path by spacers, the spacers are between the ionizer (i.e. ions have already been generated) and the detector (ions have not yet been detected)), the electric field having a first component in a first direction (electric field from electrodes 56a/56b1) perpendicular to a second 
Regarding claim 3, Miller et al. teaches wherein the housing is conductive (spacers are part of the housing and conductive since they can generate an electric field when a voltage is applied ([0051])).
Regarding claim 4, Miller et al. teaches wherein the housing includes: a frame having an insulating property ([0051] glass substrates); and 20an electrode provided inside the frame (spacers, [0051]), and the voltage generation circuit applies the voltage having the first polarity to the electrode ([0051]).
Regarding claim 5, Miller et al. teaches an ion filter provided 25between the ionizer and the detection circuit (20/22).
Regarding claim 7, Miller et al. teaches wherein the voltage generation circuit applies an offset voltage to an electrode included in the ion filter ([0054]).
Claim 10 is commensurate in scope and anticipated for the same reasons above in claim 1.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (WO 2006/015305).
Regarding claim 1, Miller et al. teach an analysis system (fig. 1 as modified by figures 9A or 9I) comprising: an ionizer (14) configured to ionize sample gas so as to have a first polarity (page 8, lines 13-14); 
a detection circuit configured to detect at least a part of ions of the sample gas (detector 26, connected to 40);  5
a housing accommodating the ionizer and the detection circuit (fig. 1 accommodating 14 and 26); and 
a voltage generation circuit (fig. 1, within 40) configured to apply a voltage having the first polarity to the housing (fig. 9A or 9I, e2/e4 seen attached to housing thus interpreted to be part of housing.  e2 and e4 are in the same polarity as negative ions seen in figure 9A ) to generate an electric field inside the housing (F2/F4) between the ionizer and the detection circuit (page 25, lines 10-12 teach before during or after filtering which is between ion generation and detection), the electric field having a first component in a first direction perpendicular to a second direction parallel to a flow direction of the sample gas (gas flow direction into the page in figure 9A and from left to right in figure 9I.  Fields are perpendicular to that direction as seen in figures 9A/9I) and a second component in 10a third direction perpendicular to the first direction and the second direction (either e1/e2 in figure 9A or fields from filter 408a/408b in figure 9I).
Regarding claim 2, Miller et al. teaches wherein the housing is formed in an annular shape continuous in a circumferential direction of the housing (page 28, lines 28-30).
Regarding claim 5, Miller et al. teach an ion filter provided 25between the ionizer and the detection circuit (as seen in figure 9I, 408a/408b)
Regarding claim 6, Miller et al.  teaches wherein the housing has a conductive property at least between the ionizer and the ion filter (page 25, lines 10-12 teach concentration field may be before ion filtering.  The concentration electrodes are seen .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either Miller reference above in view of Malkar et al. (US pgPub 2019/0357763)
Regarding claim 8 both Miller references teach a gas analysis system comprising the analysis system of claim 1.
However, neither reference suggests analyzing feces odor.
However, Malkar et al. is evidenced that fecal matter is used in FAIMS gas analyzer ([0011] teaches FAIMS to analyze fecal matter in stool, [0013] the type of FAIMS analysis apparatus and [0024] teaches it is a gas analysis).
Malkar et al. modifies the device of either Miller by suggesting analysis of fecal gas.
Since both devices are directed towards FAIMS analysis, it would have been obvious to one of ordinary skill in the art to analyze a fecal gas sample as in Malkar in the device of either Miller because FAIMS analyzes a sample quickly without lengthy delays ([0011]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either Miller reference above in view of Davis et al. (US pgPub 2005/0085740).
Regarding claim 9 both Miller references teach a gas analysis system comprising the analysis system of claim 1.
However, neither reference suggests analyzing exhaled gas.
Davis teaches analyzing exhaled breath ([0084]-[0085]).
Davis modifies the device of either Miller by suggesting the use of FAIMS to analyze exhaled breath.
Since both devices are directed towards FAIMS, it would have been obvious to one of ordinary skill in the art to analyze exhaled breath because it would provide FAIMS would provide early indicators of infection from bioweapon agents ([0193]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note similarly WO0108197 Submitted with the IDS of 23 April 2020 teaches the same figure 4.  In the figure 4 of WO0108197 arrows show the direction of electrodes 56a/56b perpendicular to that of the field formed between electrodes 20 and 22.  The same is seen in JP2014194427, figure 4 even more clearly.